DISMISS: Opinion filed October 2, 2012.




                                               In The
                                 (nnrt nf \ppiah
                          Fifth 1itrirt uf ixa at Datta
                                       No. 05-1 2-00994-CV


             KAREY FAY TOTTEN AND KATHY LYNN TOTTEN, Appellants

                                                 V.

         MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,
          AS NOMINEE FOR RESMAE MORTGAGE CORPORATiON,
 RESNIAE MORTGAGE CORPORATION, QUANTUM SERVICING CORPORATION,
           WATERFALL VICTORiA MASTER FUND LIMITED, AND
                  FIRST OPTION MORTGAGE, Appellees


                        On Appeal from the 59th Judicial District Court
                                   Grayson County, Texas
                             Trial Court Cause No. CV-10-2002


                              MEMORANDUM OPINION
                           Before Justices Moseley, Fillmore, and Myers
                                   Opinion By Justice Moseley

       Before the Court is appellees’ motion to dismiss the appeal. Appellees contend the Court

should dismiss the appeal for want of prosecution.

       Appellants’ brief was due on August 9, 2012. By letter dated August 15, 2012, the Court

informed appellants that their brief was past due. The Court cautioned appellants that if they failed

to file a brief with an extension motion within ten days, the appeal would be dismissed. As of

today’s date, appellant has not filed a brief, a motion for extension, or a response to appellees’
motion to dismiss. AccordiniIv, we grant appellees’ motion and dismiss the appeal .SeL’ TEX. R.

App. P. 38.8(a)(1) & 42.3(b) & (c).




                                                          /

                                                  JiM MOSELEY                  7
                                                  JUSTICE




1 20994F.P05
                                  QJnnrt uf Appra1i
                         .Yiftli itrirt uf Irxai at Dat1a
                                        JUDGMENT
KAREY FAY TOTTEN AND                 KATHY            Appeal from the 59th Judicial District Court
LYNN TOTTEN, Appellants                               ofGrayson County. Texas. (Tr.CtJ o. CV-I0-
                                                      2002).
No. 05-12-00994-CV             V.                     Opinion delivered by Justice Moseley,
                                                      Justices Fillmore and Myers, participating.
MORTGAGE          ELECTRONIC
REGISTRATION SYSTEMS, INC., AS
NOMINEE FOR RESMAE MORTGAGE
CORPORATION, RESMAE MORTGAGE
CORPORATION, QUANTUM SERVICING
CO RPORATI ON, WATER FALL VICTORIA
MASTER FUND LIMITED, AND FIRST
OPTION MORTGAGE, Appellees

       Based on the Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees, Mortgage Electronic Registration Systems, Inc.. as Nominee
for Resmac Mortgage Corporation, Resmae Mortgage Coiporation, Quantum Servicing Corporation,
Waterfall Victoria Master Fund Limited, and First Option Mortgage, recover their costs of the appeal
from appellants, Karey Fay Totten and Kathy Lynn Totten.


Judgment entered October 2, 2012.

                                                                              4


                                                     JIM MOSELEY
                                                     JUSTICE